Citation Nr: 0916559	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  02-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously characterized to include psychosis, neurosis, 
bipolar, and personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to July 1971 
with the primary military occupational specialty of medical 
corpsman.  

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

Service connection is in effect for duodenal ulcer, scar of 
the lower lip, and scar of the left lower extremity.  Non-
service-connected pension benefits have been assigned since 
July 1989.  Special monthly pension on account of being in 
need of aid and attendance has been in effect from July 2004.  
The Veteran apparently continues to reside in a facility 
under custodial care.  She has been found to be incompetent 
to manage her financial affairs vis-à-vis VA, and she has 
indicated that an older brother handles her finances.  

In a decision in January 2006, the Board found that new and 
material evidence had been submitted to reopen a final 
October 1971 VARO decision, and remanded the case for 
consideration on the substantive merits to include 
development of the evidence to include acquisition of 
extensive clinical records and for a VA psychiatric 
evaluation.

The requested development was undertaken, a medical opinion 
was provided to which an addendum was subsequently added to 
note that the file had been reviewed in connection therewith, 
and, after the issuance of a Supplemental Statement of the 
Case (SSOC), the case was returned to the Board.  

Because of the complexity of the medical issue, the Veteran's 
representative requested a special independent medical expert 
opinion.  The Board concurred with that request, and the case 
was forwarded by the Board for a special Veterans Health 

Administration (VHA) psychiatric evaluation of the record in 
October 2008 pursuant to 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(a) (2008).  The written response is now of 
record, dated in December 2008.  Copies of both were provided 
the Veteran and her representative.

As will be addressed below, in March 2009, the Veteran's 
representative again asked the Board to obtain additional 
medical expert opinion(s) from neuropsychiatric and 
behavioral neurological specialists.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's aggregate 
psychiatric disability, however diagnosed, is attributable to 
active military service on any theory.

2.  There is no further medical complexity or controversy in 
this case that has not already been addressed by the obtained 
VHA opinion such as might require an opinion from another 
medical expert for resolution of the matter on appeal.



CONCLUSIONS OF LAW

1.  A psychiatric disorder, variously diagnosed, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.CA. §§ 1110, 5013, 
5107 (West 2002 & Supp. 2008); 38 CF.R. §§ 3.303, 3.304 
(2008).

2.  Another expert medical opinion is not warranted in this 
case.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 
3.328(a), 20.901(d) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Veteran's claim has evolved throughout the appellate 
period and extensive clinical records have been attached to 
the claims file, as have medical opinions and a VHA opinion.  
An SOC and SSOCs were issued and the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  She has submitted additional 
information, and has indicated that she has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal 
(other than the request for another medical opnion, as will 
be further specifically addressed below).  It is therefore 
the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, actual 
knowledge as addressed in related notification requirements 
has been fulfilled as contemplated in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant, and, given the nature of the 
conclusion herein, any such issue is moot.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court case law, lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, service connection for certain specified 
disabilities, including psychoses, may be established based 
upon a legal presumption by showing that the disability was 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  However, see also VAOPGCPREC 82-90 (July 18, 1990) 
(in which the VA Office of General Counsel held that service 
connection may be granted for a congenital disorder on the 
basis of in-service aggravation); VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985)) which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature pre-
existed a claimant's military service.  That opinion went on 
to hold, however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

Extensive in-service and post service clinical information 
and other data are of record.  In fact, pursuant in part to 
the remand action in 2006, there are now four large volumes 
of clinical records associated with the file.  Prior to 
entrance into service, the Veteran was in an auto accident in 
January 1969, experiencing head trauma.  

These data were all reviewed by the VA medical reviewer in 
the report, and the addendum thereto, of April and October 
2007, all of which material is of record.  All of the 
questions asked by the Board in the remand were addressed, 
and the responses were as follows:  Specifically, as to 
whether there was any psychiatric disorder in service, the 
examiner opined that in January 1971, the Veteran had been 
found to be unsuitable for military service with the 
diagnosis of "emotionally unstable personality, chronic, 
severe, manifested by low tolerance for stress, frustration 
and restriction, very poor impulse control, manipulative 
behavior, general emotional immaturity, pseudo-amnesia".  

After an extensive, multi-page discussion of the history and 
clinical facts of record, an Axis I diagnosis was provided of 
bipolar I, most recent episode, hypomanic; rule out dementia 
due to Parkinson's Disease; and rule out dementia due to head 
trauma; the Axis II diagnosis was personality disorder, NOS 
(not otherwise specified).  Her present Global Assessment of 
Functioning (GAF) score was 35, and she was purportedly 
living in a nursing home.

The reviewer concluded that, with regard to whether there was 
any increase in pathology in service, any increase in her 
psychopathology could not be attributed to such service.  The 
doctor also noted that the Veteran had been involved in two 
auto accidents in-service, one in January 1969 and the second 
in November 1970.  It was noted that after the second, she 
claimed memory loss was hindering her work performance.  In 
her service clinical file, dated December 10, 1970, she was 
diagnosed with "conversion reaction, severe, manifested by 
amnesia, blackouts, fugue state with minimal (routine Army 
life) external precipitating stress; mild (hysterical 
personality) premorbid personality and predisposition; marked 
degree of psychiatric impairment for further military 
service".  

Another physician noted on January 4, 1971, that she was 
claiming memory loss after the second accident interfered 
with her ability to perform her duties.  The examiner noted 
that what was clear from a review of the records was that the 
Veteran had had a psychiatric diagnosis prior to the second 
car accident and was undergoing psychological testing and 
evaluation by neurology and mental hygiene.  The physician 
who had made the January 4, 1971, notation had also 
specifically identified that "she has always had very poor 
impulse control and what she described as a self-destructive 
tendency".  Therefore, the examiner concluded that it was as 
likely as not that her personality disorder and mental 
status, that is her memory, could have been negatively 
affected by the second car accident.

As to what the Veteran had exhibited since service, the 
examiner concluded that she had exhibited symptoms of bipolar 
I disorder, substance abuse, and symptoms from several 
personality disorders (personality disorder, NOS).  The 
examiner concluded that "it is more likely than not that her 
psychiatric disorder and substance abuse patterns were 
related to the childhood and teen deprivations she suffered 
due to her parent's own substance abuse and neglect".  

The doctor concluded, as to the impact of her military 
service on mental health problems in and since service, that 
"it is as likely as not that the stress of two car accidents 
during her military service could have strained existing poor 
coping strategies and personality structures which developed 
in the context of several parental alcohol abuse and neglect 
during childhood and teen years".

Because the Veteran's representative had raised the question 
of the complexity of the issues involved, the case was sent 
to an expert for a written opinion.  That seven-page, 
detailed and comprehensive opinion from a physician, a 
psychiatrist with an additional master of science degree in 
health administration, and chief of a mental health service 
department, is of record in toto.  The primary elements of 
the lengthy commentary will be detailed below.

With regard to what, if any psychiatric disorder the Veteran 
had before service, the psychiatrist noted that she had not 
identified any pre-service problems at entrance, but on a 
later notation she admitted that, prior to enlisting, she had 
used Preludin.  The circumstances of her use were not 
detailed.  She had also admitted to drinking heavily since 
her mid-teens.  He opined that either condition would have 
quite likely met the criteria for substance abuse and more 
likely than not for addiction.  She had also indicated, 
looking back on her early life, that her major relationships 
had been dysfunctional, including two failed marriages before 
age 28.  

With regard to what psychiatric disability she manifested 
during service, the psychiatrist noted that the first sign of 
non-standard behavior was in April 1970 when she had been 
hospitalized for evaluation of pelvic inflammatory disease 
and upper gastrointestinal disturbances, pain, and bleeding.  
The treating physician at the time had noted that he 
suspected her of falsifying elevated temperatures and, once 
her temperature was taken and recorded directly by a nurse at 
the bedside, the previously noted temperature spikes stopped 
immediately.

He noted that the earliest sign of treatment for mental 
disturbance was a hospital dispensary note in June 1970 that 
"Librium was stolen", although for or by whom prescribed 
was not detailed; the dose, 10 mg. four times a day, would be 
a moderate to significant amount of Librium.  Another 
notation in early May 1970 during a minor surgical procedure, 
the Veteran had required 60 mg. of Librium four times a day 
in the immediate post-operative period.  There was no 
indication that that high level was continued after the 
immediate post-surgical period.

In September 1970, she was seen for an anxiety attack that 
lasted a day, sent to quarters, and given Valium.  The 
following day, it as noted that she had had a serious motor 
vehicle accident prior to service in which she had had both 
retrograde and antegrade (sic) amnesia and depression.  He 
noted a number of acting-out problems with her boyfriend, 
etc.  He recommended Tofranil.  The diagnosis was anxiety 
reaction and depressive features in a hysterical personality.  
He asked for an EEG which was done on neurological 
examination in October 1970 when she said she felt tired.  
Diagnosis was post-traumatic encephalopathy and Phenobarbital 
was prescribed.  In mid-October 1970, she reported 
hyperactivity after drinking.  Several days later, it was 
noted that she had blacked out and was argumentative with 
someone; medications including Phenobarbital and Aventyl were 
given.  

On November 6, 1970, she was involved in a second motor 
vehicle accident and sustained facial injuries for which she 
had surgical care.  A physician on her surgical/dental team 
noted conversion reaction, amnesia, blackout and fugue state, 
existing in a mild premorbid hysterical personality.  Her 
profile was also amended.

She was hospitalized from mid December 1970 to early January 
1971 at the inpatient psychiatric service at a military 
facility.  She was briefly seen therein for gynecological 
consultation and the psychiatric diagnosis was emotionally 
unstable personality, chronic, severe, manifested by low 
tolerance for stress, frustration, and restriction, very poor 
impulse control, manipulative behavior, general emotional 
immaturity, pseudo-amnesia, all of which was felt to have 
been EPTS (existed prior to service).  The examiner 
recommended a discharge from service, administratively, on 
the basis of unsuitability.  There was no mention of 
encephalopathy or conversion reaction, or of the amnesia or 
fugue state noted previously.

In March 1971, it was noted that she had been at only one 
duty station, had received only one Article 15 (non-judicial 
punishment), and should be given an attempt at rehabilitation 
despite her character disorder.  Nonetheless, she was 
administratively separated.

In summary, the psychiatrist indicated that the various 
diagnoses of amnesia, fugue state, blackouts, and anxiety, 
which were brief and resolved spontaneously, could be 
subsumed within a severe personality disorder.  They did not 
suggest the present of an Axis I disorder, specifically 
bipolar disorder.  

As to whether there was any permanent aggravation of any pre-
existing problems, the psychiatrist reviewed the evidence in 
detail and concluded that there had been no such aggravation.  
It was also noted that at the time of the November 1970 
automobile wreck she had been absent without authority.  The 
ongoing diagnoses were personality disorder and alcohol 
abuse.  He noted that she had reported a number of symptoms 
on the separation questionnaire which she had not mentioned 
on entrance.

As to what psychiatric disorder she has manifested since 
service, again he went into great discussion of her symptoms 
on many post-service evaluations and care.  Her EEG in 1972 
was normal.  He said that it was noteworthy there was no Axis 
I diagnosis prior to 1983.  Psychological testing in 1972 
showed histrionic personality.  (A detailed discussion of the 
1972 care was reported by the psychiatrist and is of record.)  

In April 1981, she claimed to be manic-depressive, and in 
June 1981 alcoholism was suggested.  On a VA evaluation in 
1983, her history of four prior suicide gestures and prior 
alcohol problems were recorded, along with an initial 
diagnosis of manic-depressive.  However, the actual 
examination had then shown normal affect and satisfactory 
mood.  She has been hospitalized many times since 1983 for 
the primary diagnosis of bipolar disorder.  However, the 
psychiatrist specifically concluded that the extensive 
available records do not show that either bipolar or any 
antecedents were present either prior to service or during 
service, or causally linked in any way to her service.

The reviewing medical expert concluded that:

Based on the review of these records, it 
is unlikely that the currently diagnosed 
psychiatric disorder had its origin in 
the appellant's military service, or pre-
existed her military service, (and/)or 
was aggravated during her term of 
military service.  It is unlikely that 
the currently diagnosed psychiatric 
disorder, which arose over twelve years 
after her term of service is causally 
related to military service or an other 
service-connected disability. 

In sympathetically assessing this case, and being mindful of 
the significant mental health impairment now demonstrated by 
the Veteran, the Board has made every effort to obtain as 
much clinical data as possible to provide an ample 
evidentiary foundation for undertaking the most equitable 
psychiatric assessment possible.  The Board is now satisfied 
that all reasonably available pertinent information is now in 
the file; and it was based upon that data that the 
extraordinarily complete assessment was undertaken by the VHA 
mental health expert, as quoted in part above.  

In assessing the Veteran's claim, the Board is entirely 
cognizant of the fact that she had some difficult times 
before, during, and after service, particularly since 1983 or 
so.  The Board appreciates that things were difficult on many 
occasions, and has given due consideration to the 
observations which she has made.  

On the other hand, the Veteran is not qualified to render 
diagnoses or provide nexus opinions.  In order for VA 
compensation benefits to be payable, there are certain basic 
criteria.  Finally, the Board is precluded from making such a 
clinical analysis on its own, but must rely on the credible 
medical experts for their opinions, which is now of record. 

Based on the aggregate evidence of record, the medical expert 
opined that the Veteran's mental health disability, variously 
diagnosed in the past but best now diagnosed as bipolar 
disorder, is not the result of service on any basis, e.g., 
incurrence or aggravation in service, and there is no 
indication in the record of a psychosis being manifested 
within the first post-service year.  In this regard, the 
evidence is not equivocal, and a reasonable doubt is not 
raised to be resolved favor of the Veteran.   

IV. Request for Additional Development

The Veteran's representative has recently asked the Board to 
obtain additional medical expert opinion(s) from 
neuropsychiatric and behavioral neurological specialists.  
The Board finds no persuasive basis for doing so.  

VA's duty to assist includes (1) obtaining records not in the 
custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant 
to active duty and VA or VA-authorized medical records; and 
(4) providing medical examinations or obtaining medical 
opinions if necessary to decide the claim.  See 38 C.F.R. § 
3.159(c).

VA has a duty to obtain a medical examination or opinion if 
the evidence establishes (1) a current disability or 
persistent or recurrent symptoms of a disability, (2) an in-
service event, injury, or disease, (3) an indication that the 
current disability may be associated with the in-service 
event, and (4) a lack of sufficient evidence to make a 
decision on the claim.  38 C.F.R. § 3.159(b)(4); see 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004).

When, in the judgment of VA or the Board, the need for an 
expert medical opinion, in addition to that available within 
VA, is warranted by the medical complexity or controversy 
involved in an appealed case, VA or the Board may secure an 
advisory medical opinion from one or more medical experts.  
38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  

These criteria in fact have already been met in this case, 
including a detailed and extensive VHA opinion now of record.  
The evidentiary record, including that opinion, is credible, 
thorough, and cogent.  The opinion directly and forthrightly 
addresses the appellate issues at hand as discussed above, 
and fully and competently resolves any complications or 
complexities inherent to all of the pertinent issues involved 
herein.  

The current record presents no significant inconsistencies or 
substantive conflict among the existing medical findings, 
assessments, or opinions.  Therefore, the Board finds that 
the evidence of record does not trigger the necessity of 
another medical opinion in order to decide this appeal on the 
merits.  38 C.F.R. § 3.159(c).


ORDER

Service connection for a psychiatric disorder, variously 
characterized to include psychosis, neurosis, bipolar and 
personality disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


